—In a condemnation proceeding, the claimant Financial and Real Estate Consulting appeals, on the ground of inadequacy, from an amended final decree of the Supreme Court, Nassau County (McGinity, J.), entered November 6, 1991, which is in favor of the appellant in the amount of $6,497.82.
Ordered that the amended final decree is modified, on the law and as a matter of discretion, by adding a provision thereto awarding interest at the rate of 6% per annum for the period from March 4, 1977, to October 25, 1982; as so modified, the amended final decree is affirmed, without costs or disbursements, and the matter is remitted to the Supreme Court, Nassau County, for the entry of an appropriate further amended final decree.
The Supreme Court properly limited the subject award to $6,497.82, because the appellant’s delay in pursuing its claim for a greater amount prejudiced the County’s ability to respond to the appellant’s allegations (see, Dwyer v Mazzola, 171 AD2d 726, 727; 75 NY Jur 2d, Limitations and Laches, § 333). We agree, however, that the court erred in refusing to grant any interest on the award (see, CPLR 5001; General Municipal Law § 3-a [2]). Although the appellant failed to exercise diligence in challenging the amount offered by the County as satisfaction of the appellant’s claim, we nonetheless award interest from the date of the settlement of the condemnation proceeding on March 4, 1977, to the date of the County’s offer of $6,497.82 on October 25, 1982, since that period of delay is not attributable to the appellant. Mangano, P. J., Bracken, Balletta and Hart, JJ., concur.